                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILLIAM E. STAPE,                                     :       No. 3:18cv1821
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :(Magistrate Judge Saporito)
ANDREW M. SAUL,                                       :
                                                1
Commissioner of Social Security,                      :
                               Defendant              :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER


       AND NOW, to wit, this16th day of March 2020, we have before us for

disposition Magistrate Judge Joseph F. Saporito, Jr.’s report and

recommendation, which proposes vacating the Commissioner’s decision and

remanding the case for further proceedings. No objections to the report and

recommendation have been filed, and the time for such filing has passed.

Therefore, in deciding whether to adopt the report and recommendation, we must



1
  At the time the case was filed, the Acting Commissioner of Social Security was
Nancy A. Berryhill, and thus, plaintiff named her as the defendant. Andrew M.
Saul became the Commissioner of Social Security on June 17, 2019. See
OFFICIAL SOCIAL SECURITY WEBSITE
https://www.ssa.gov/agency/commissioner.html (last accessed March 13, 2020).
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, as the new
Commissioner of Social Security, Andrew M. Saul is automatically substituted for
the original defendant. FED. R. CIV. P. 25(d).
determine if a review of the record evidences plain error or manifest injustice.

FED. R. CIV. P. 72(b) 1983 Advisory Committee Notes (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of

the record to accept the recommendation”); see also 28 U.S.C. § 636(b)(1);

Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

      After a careful review, we find neither a clear error on the face of the record

nor a manifest injustice, and therefore, we shall adopt the report and

recommendation. It is hereby ORDERED as follows:

      1) The magistrate judge’s report and recommendation (Doc. 18) is

      ADOPTED;

      2) The decision of the Commissioner of Social Security is VACATED;

      3) The Clerk of Court is directed to enter judgment in favor of the plaintiff

      and against the defendant and to remand this case to the Commissioner for

      further proceedings consistent with this order and the report and

      recommendation;

      4) Further, the Clerk of Court is directed to close this case.

                                      BY THE COURT:

                                      s/James M. Munley
                                      JUDGE JAMES M. MUNLEY
                                      United States District Court




                                            2
